INGRAHAM, J.
(dissenting). The court be-ow granted a new trial of this action upon the ;round that one of the witnesses called by the ilaintiff in rebuttal testified falsely. His testinony was contradicted, and the questions of fact were submitted to the jury. The court ;hen, upon the affidavits of several persons vhich tended to show the statement of this vitness called by the plaintiff was false, granted i new trial. I know of no principle upon which ¡uch an order can be sustained. When the issues in such an action are tried by a jury, their rnrdict should, I think, be final; and, if they nay be retried upon affidavit by the special term, t seems to me that it would be better to have he case originally tried upon affidavits, rather han to go through the useless formality of subnitting the question to a jury. I think the oiler should be reversed.
VAN BRUNT, P. X, concurs.